DECISION AND JOURNAL ENTRY
Appellants, Fritz and Joy Niederhauser, have appealed an order by the Lorain County Court of Common Pleas granting summary judgment to Appellees, Richard Roy Stiffey and Radiametrics, Inc. Because Appellants have failed to comply with the Ohio Rules of Appellate Procedure and the Local Rules of this court, this appeal is dismissed.
On June 10, 1999, Appellants filed their appellate brief. While Appellants' brief set forth an explicit summary of the facts of the case and denoted the areas of controversy that were pled in the original complaint, their brief failed to set forth any assignments of error, in contravention of App.R. 16(A)(3) and (7) and Loc.R. 7(A)(2). On June 30, 1999, Appellees filed their appellate brief and indicated that "Appellants did not state assignments of error as contemplated by Ohio Appellate Rule 16(A)(3)." Therefore, Appellees responded only with a countering of the facts and arguments set forth in Appellants' brief. On July 14, 1999, Appellants filed an untimely reply brief and moved this court for permission to amend their brief to add an assignment of error and issues for review. On July 26, 1999, this court granted Appellants permission to amend their brief with an assignment of error. No subsequent briefs were filed by either party. Upon consideration, this motion was improvidently granted as all briefs had previously been filed and did not address the assignment of error raised in the amendment. Accordingly, that order is vacated, and the supplement containing the assignment of error and issues for review is stricken from the record.
Therefore, pursuant to Loc.R. 7(F) and App.R. 16, this appeal is dismissed for failure to comply with the Appellate Rules.
Immediately upon the filing hereof, this document shall constitute the journal entry of judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period for review shall begin to run. App.R. 22(E).
Costs taxed to Appellant.
Exceptions.
  ______________________ LYNN C. SLABY
CARR, J., WHITMORE, J., CONCUR.